285 F.2d 529
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AMERICAN AGGREGATE COMPANY, Inc. and FeatherliteCorporation, Respondents.
No. 18290.
United States Court of Appeals Fifth Circuit.
Dec. 23, 1960.

Rosanna A. Blake, Atty., Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick Manoli, Associate Gen. Counsel, Stuart Rothman, Gen. Counsel, George B. Du Bois, Jr., Attys., N.L.R.B., Washington, D.C., for petitioner.
John Edward Price, Fort Worth, Tex., for respondents.
Before TUTTLE, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board found the respondents had refused to bargain in good faith with a union which represented a bargaining unit of their employees, in violation of Section 8(a)(5) of the National Labor Relations Act, 29 U.S.C.A. 158(a)(5).  The Board found the respondents had violated Section 8(a)(1) of the Act, 29 U.S.C.A. 158(a)(1), by interfering with, restraining and coercing employees in the exercise of guaranteed rights.  A cease and desist order was entered by the Board, which has petitioned for an order of enforcement.  There is substantial evidence on the record as a whole to sustain the Board's findings as to violations.  It therefore follows that the Board's order will be


2
Enforced.